Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Austria on Sept. 16, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/21 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huynh et al. (US 2008/0297740).
As to Claim 1, Huynh teaches a floorplan visualisation system (Huynh, Abstract and [0005-0006]), the system comprising:
a visualisation studio (Huynh discloses “projecting the layout onto the floor” in [0009]);
a matrix of ceiling mounted edge-blended overlapping projectors projecting onto a floor surface of the visualization studio (Huynh, [0012, 0037] and Fig 1-3);
a controller computer comprising:
a user interface (Huynh disclose a user can define a grid for projection in [0018]); and
a video output operably coupled to the matrix of projectors for controlling the video projected from such (Huynh, [0038] and Fig 1 & 3), wherein, in use:
the controller computer is configured for:
receiving floor plan representative data (Huynh discloses “The projector mechanisms receive the selected image to be displayed from the computing apparatus” in [0014], see also [0038]);
segmenting the floor plan representation data into a plurality of display segments; and outputting the plurality of display segments to respective projectors (Huynh discloses “wherein the single image is parsed into separate images, and wherein the separate images are projected onto the projection surface via the projector mechanisms to reform the single image on the projection surface” in [0016], see also [0038]), and
wherein the controller computer is configured to receiving scale  adjustment commands via a scale adjustment control of the user interface and for adjusting the scale of the segments to display a floor plan representation on the floor surface to a real world scale (Huynh discloses “the grid may be generated by a user, designer or operator with the use of computer aided drafting software” in [0018]; “a user may select which grid or image to display on the projection surface, enabling a rapid transition from a first displayed image or grid to a second displayed image or grid projected onto the projection surface… allowing rapid switching between grid layouts” in [0019]; “Layout 16 preferably comprises grid lines 2 and indicia 15, wherein grid lines 2 identify the area for individual exhibitors to set up” in [0035]; “first projector mechanism 3a preferably projects first projection field 7 onto floor 4. Second projector mechanism 3b preferably projects onto floor 4 in second projection field 9 while third projector mechanism 3c preferably projects into third projection field 11, wherein projection fields, 7, 9 and 11 form layout 16” in [0037]. Here, Huynh teaches a user interface to allow user to define and switch a grid, while each grid defines the area for individual projector to project image to the corresponding projection surface so as to form a large single image on the floor.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Bell et al. (US 2009/0077504).
As to Claim 2, Huynh teaches a floorplan visualisation system as claimed in claim 1. The combination of Bell further teach a user position monitoring subsystem for detecting a position of a user on the floor surface (Bell discloses tracking the user position over time to determine velocity, acceleration and other characteristics in [0077]; user detection and a visual indication of user position relative to the digital object in [0046]; “identifying regions of high density” in [0070], see also [0077].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Huynh with the teaching of Bell so as to recognize the user or objects in the space to detect the user interaction with the objects (Bell, [0045-0056]).

As to Claim 3, Huynh in view of Bell teaches a floorplan visualisation system as claimed in claim 2, wherein the system further comprises an image capture device and wherein the position of the user is determined utilising image processing of image data captured by the image capture device (Bell discloses “Such cameras may cover different areas where one camera may focus on close-up interaction while the other camera focuses on distant interaction… For example, the area closest to the display 160 may be processed at a higher resolution in order to resolve a user's 140 

As to Claim 5, Huynh in view of Bell teaches a floorplan visualisation system as claimed in claim 2, wherein the controller computer is further configured for receiving floor plan interaction data representative of at least one user interaction area on the floor plan representation and an associated interaction action, and, when detecting the coincidence of the position of the user and the at least one user interaction area, the controller computer is configured for implementing the associated interaction action (Huynh discloses “The projector mechanisms receive the selected image to be displayed from the computing apparatus” in [0014]. Bell further discloses “Facial recognition algorithms used may be image based or video based. This information may be used to identify users, especially in situations where they leave and return to the interactive area as well as change interactions with displayed content based on face, gender, identity, race, facial expression, or other characteristics” in [0043]; 3D data about the position of a user in [0058]; see also [0077-0079].)

As to Claim 6, Huynh in view of Bell teaches a floorplan visualisation system as claimed in claim 5, wherein the associated interaction action comprises replacing the floor plan representation with another floor plan representation (Huynh discloses “a user may select which grid or image to display on the projection surface, enabling a rapid transition from a first displayed image or grid to a second displayed 

As to Claim 7, Huynh teaches a floorplan visualisation system as claimed in claim 1. The combination of Bell further teaches wherein the user interface is a touch sensitive user interface configured for receiving on-screen user gestures and wherein the controller is configured for projecting corresponding markings at respective locations of the floor plan representations (Huynh discloses “Each projector mechanism 3a, 3b, 3c of plurality of projectors 3 may also preferably project indicia 15 which may comprise names, numbers, logos, designs, trademarks or other indicia” in [0037]. Bell further discloses “method for processing gesture-based user interactions with an interactive display…An icon is displayed for interacting with the on-screen image of the digital object, the icon corresponding to the hand of the user in the defined three-dimensional space. The activation level corresponds to a position of the hand of the user over time” in [0010]; “The shape of the user(s) rendered in the virtual space may be combined with markers on the user's hands 150 that are displayed when the hands are in a position to interact with on-screen objects” in [0051]; user interaction with on-screen objects in [0057]; see also touch space 250 in Fig 2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Huynh with the teaching of Bell so as to process gesture-based user interactions with an interactive display (Bell, [0010]).

Claim 8, Huynh teaches a floorplan visualisation system as claimed in claim 1. The combination of Bell further teaches wherein the user interface is a touch sensitive user interface configured for receiving on-screen cut and drag user gestures and wherein the controller is configured manipulating subregions of the floor plan representation according to the cut and drag user gestures (Bell discloses object segmentation and object detection algorithms in [0041, 0072]; feature extraction and classification in [0042]; “method for processing gesture-based user interactions with an interactive display” in [0010]; “Users 140 may use specific gestures to pick up, drop, move, rotate, or otherwise modify virtual, digital objects 164 displayed on-screen” in [0060]; dragging gesture in [0044].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Huynh with the teaching of Bell so as to utilize object recognition algorithms to recognize objects in the display area and apply user interaction on the recognized object (Bell, [0044-0045]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Bell and Liang et al. (GB 2533201).
As to Claim 4, Huynh in view of Bell teaches a floorplan visualisation system as claimed in claim 2. The combination of Liang further teaches wherein the controller is configured for panning the floorplan representation according to the position of the user (Bell discloses “Facial recognition algorithms used may be image based or video based. This information may be used to identify users, especially in situations leave and return to the interactive area as well as change interactions with displayed content based on face, gender, identity, race, facial expression, or other characteristics” in [0043]. Liang further discloses “The camera system feeds information back to the computer system, enabling the projected images to be continuously or periodically adjusted relative to the position and/or movement of a person in the chamber. This enables a change of apparent perspective depending on whether the person is standing or sitting, for example, and on their relative location within the chamber. The camera system also enables remote control of the computer system where specific actions, motions or gestures correspond to specific commands. For example, walking out of the chamber could trigger the computer system to shut down or sleep” at p. 6 line 10-17.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Huynh and Bell with the teaching of Liang so that the system can adjust the projected images to substantially correspond to the position of a person within the space captured by the camera (Liang, p. 6 line 4-7).


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Mutton et al. (US 2013/0179841).
As to Claim 9, Huynh in view of Bell teaches a floorplan visualisation system as claimed in claim 1. The combination of Mutton further teaches wherein the controller computer is configured for augmenting regions of the floor plan representation with at least one of a texture and colour overlay (Huynh discloses “the projector mechanisms may also project indicia within the grid. These indicia may include, but are not limited to a name, number, design, logo or trademark identifying the exhibitor who is designated the area partitioned by the grid” in [0017], see also [0022]. Mutton further discloses user interactively explore the virtual room and touch sensitive display in [0022]; user can select and change one or more objects, selecting based on color and style guidelines or a color scheme which appeals to the user in [0023].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Huynh with the teaching of Mutton as so to customize the view of the display by changing one or more properties (Mutton, [0023]).

As to Claim 10, Huynh in view of Mutton teaches a floorplan visualisation system as claimed in claim 9, wherein the controller computer comprises a database of overlays and wherein, in use, the controller computer is configured for receiving a selection of an overlay from the overlays via the user interface and augmenting a region of the floor plan representation utilising the selected overlay (Mutton discloses selecting overlay in [0023]; providing a list of user selectable styles or lighting options for user to select view a room in different style or lighting in [0050-0051], database in Fig 1). 

As to Claim 11, Huynh in view of Mutton teaches a floorplan visualisation system as claimed in claim 9, wherein the floor plan representative data comprises region representative meta data and wherein the controller computer is configured for overlaying a region represented by the region representative meta data with the overlay (Mutton, [0023]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Mutton and Bell.
As to Claim 12, Huynh in view of Mutton teaches a floorplan visualisation system as claimed in claim 11. The combination of Bell further teaches wherein the controller computer is configured for determining the region representative meta data utilising image analysis of the floor plan representative data (Bell discloses object detection by utilizing object recognition algorithms to recognize the appearance or shape of the object, RFID tags in the object or a particular pattern on an object for identification information in [0045].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Huynh and Mutton with the teaching of Bell so as to detect the object by utilizing object recognition algorithms to provide further identification information (Bell, [0045]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Finn et al. (US 2014/0210856).
Claim 13, Huynh teaches a floorplan visualisation system as claimed in claim 1. The combination of Finn further teaches wherein the controller computer comprises a database of object representations and wherein, in use, the controller computer is configured for receiving an object selection via the user interface and overlaying a representation of the object selection over the floorplan representation at a position specified using the user interface (Huynh teaches projecting a layout with indicia on the floor in [0037]. Finn further discloses a marker can be placed at a predetermined set of coordinated associated with marker locations on the external element in [0035]; user can select a marker from a plurality of markers to be associated with the selected portion of the 3D model of the internal elements in the AR module in [0057]; “The AR module 124 can also be used to associate a 3D digital model of the internal elements with a selected marker so that the 3D digital model can be displayed as a virtual object overlaid in relation to a position, orientation, and size of a marker in the real environment using a mobile device” in [0031]. Here, Huynh ‘s layout projected on the floor may be modified by the teaching of Finn to include a plurality of markers; a user may select one of the plurality markers to retrieve the 3D model of the internal elements for overlaying on the position of the marker.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Huynh with the teaching of Finn so as to provide an augmented reality image comprising a real view of the external element overlaid with the 3D model of the internal elements in relation to the marker according to the relation data (Finn, [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221. The examiner can normally be reached Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612